                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JEFFREY SMITH, ADC #109695                                                        PLAINTIFF

v.                               Case No. 1:19-cv-00008-KGB

WENDY KELLEY, Director, Arkansas Department of Correction,
LOMAN JOHNSON, Kitchen Supervisor, Grimes Unit, ADC, and
ARIC SIMMONS, Doctor/APRN                                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jeffrey Smith’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
